Exhibit 10.106


SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is made as of the 21st
day of December, 2012 between Ostrolenk Faber LLP (“Ostrolenk”), on the one
hand, and Unigene Laboratories, Inc. and Unigene Patent Properties Nos. 1
through 120 (collectively, (“Unigene”), on the other hand.  Intending to be
legally bound, the parties hereto hereby stipulate and agree as follows:
 
Background Recitals
 
A.           On or about May 18 2012, Ostrolenk commenced an action against
Unigene, captioned Ostrolenk Faber LLC v. Unigene Laboratories, Inc. et al.,
United States District Court for the Southern District of New York, Civil Action
No. 2012-cv-03991 (HB) (the “Action”).  In the Action, Ostrolenk asserted claims
for breach of contract, unjust enrichment, account stated and quantum meruit,
demanding alleged unpaid attorneys’ fees and costs in excess of $430,000.00 (the
“Claims”).  Ostrolenk also named as a “defendant” “Unigene Patent Properties
Nos. 1 through 120,” though no relief was sought against any entity other than
Unigene Laboratories, Inc.  In the Action, Unigene asserted counterclaims for
legal malpractice and breach of the duty of confidentiality (the
“Counterclaims”).
 
B.           Unigene appeared and defended against the Claims in the Action,
denied liability to Ostrolenk, and asserted its Counterclaims.  Ostrolenk
defended against the Counterclaims in the Action, and denied liability to
Unigene.
 
C.           In order to avoid the expense and inconvenience of litigation, the
parties desire to settle all of their disputes, including all Claims and
Counterclaims that were, or could have been asserted in the Action, in
accordance with the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Settlement Agreement, and other good and valuable consideration, the receipt of
which is hereby acknowledged, and intending to be legally bound, Ostrolenk and
Unigene hereby agree as follows:
 
1.           Payments to Ostrolenk. 
 
(a)           Unigene shall pay to Ostrolenk Forty Thousand Dollars ($40,000.00)
on or before December 28, 2012.  No grace period shall exist for the tendering
of this payment.
 
(b)           Unigene shall pay to Ostrolenk Five Thousand, Five Hundred Dollars
($5,500.00) on or before the 1st day of each month for twenty-four (24)
consecutive months, commencing on February 1, 2013 (each an “Installment
Payment”).  There shall be a ten (10) day grace period for the tendering of an
Installment Payment.
 
(c)            The payments referred in this paragraph 1 shall be made by either
of the following methods to be selected by Unigene: (a) by check payable to
“Ostrolenk Faber LLP,” which checks shall be delivered to the attention of Max
Moskowitz at Ostrolenk Faber LLP, 1180 Avenue of the Americas, New York, NY
10036; or (b) by electronic wire transfer pursuant to the following wiring
instructions:
 
Account Name:  Ostrolenk Faber, LLP
Bank Name:  JP Morgan Chase
Bank Contact:  212-270-0933
Bank Location:  270 Park Avenue, New York, NY 10017
Account No.: 114 730-563
Routing No.: 021000021


Each particular payment shall be deemed “made” to Ostrolenk when the particular
check is received at Ostrolenk’s offices, or the wire is received by the payee
bank, in both cases subject to collection from the payor bank.
 
(d)           Unigene may prepay any amounts or Installment Payments due to
Ostrolenk pursuant to this paragraph 1 without penalty.  Any prepayment will be
applied to Installment Payments as they become due. 
 
2.           The Release by Ostrolenk of Unigene.  In consideration of the
payments referred to in paragraph 1 above, the agreements and other mutual
promises made set forth in this Settlement Agreement, Ostrolenk and all of its
parent corporations, subsidiaries, affiliates, members, officers, directors,
shareholders, partners, agents, representatives, predecessors, successors and
assigns (collectively, the “Ostrolenk Releasing Parties”), do hereby fully and
forever remise, release, acquit and forever discharge Unigene and its officers,
shareholders, employees, directors, agents, attorneys, parent companies,
predecessor companies, successor companies, subsidiaries, affiliates,
successors, assigns and each and all of their present and former officers,
directors, partners, principals, employees, shareholders, trustees, and their
respective spouses, successors, heirs, executors, estates, administrators,
representatives, and agents (collectively, the “Unigene Released Parties”), from
and against all actions, causes of action, choses in action, suits, debts, dues,
sums of money, compensation, accounts, rentals, commissions, reckonings, bonds,
bills, specialties, covenants, rights, contracts, controversies, agreements,
promises, costs, damages, judgments, executions, claims, counterclaims and
demands whatsoever, at law or in equity, which the Ostrolenk Releasing Parties
knows they have, or reasonably should know they have, against the Unigene
Released Parties on the date of this Settlement Agreement, arising out of or
related in any way to (i) the Action; (ii) the Claims and Counterclaims; and/or
(iii) the attorney-client relationship between Ostrolenk and Unigene, that were
or could have been asserted by Ostrolenk from the beginning of time through the
date of execution of this Settlement Agreement.  Nothing contained in the
foregoing release shall operate to bar, reduce, discharge, impair or affect in
any manner whatsoever any of Unigene’s obligations under this Settlement
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           The Release by Unigene of Ostrolenk.  In consideration of the
agreements and other mutual promises set forth in this Settlement Agreement,
Unigene and all of its parent corporations, subsidiaries, affiliates, officers,
directors, shareholders, partners, agents, representatives, predecessors,
successors and assigns (collectively, the “Unigene Releasing Parties”), do
hereby fully and forever remise, release, acquit and forever discharge Ostrolenk
and its officers, shareholders, members, partners, employees, directors, agents,
attorneys, parent companies, predecessor companies, successor companies,
subsidiaries, affiliates, successors, assigns and each and all of their present
and former officers, directors, partners, principals, employees, shareholders,
trustees, and their respective spouses, successors, heirs, executors, estates,
administrators, representatives, and agents (collectively, the “Ostrolenk
Released Parties”), from and against all actions, causes of action, chooses in
action, suits, debts, dues, sums of money, compensation, accounts, rentals,
commissions, reckonings, bonds, bills, specialties, covenants, rights,
contracts, controversies, agreements, promises, costs, damages, judgments,
executions, claims, counterclaims and demands whatsoever, at law or in equity,
which the Unigene Releasing Parties knows they have, or reasonably should know
they have, against the Ostrolenk Released Parties on the date of this Settlement
Agreement, arising out of or related in any way to (i) the Action; (ii) the
Claims and Counterclaims; and/or (iii) the attorney-client relationship between
Ostrolenk and Unigene, that were or could have been asserted by Unigene from the
beginning of time through the date of execution of this Settlement
Agreement.  Nothing contained in the foregoing release shall operate to bar,
reduce, discharge, impair or affect in any manner whatsoever any of Ostrolenk’s
obligations under this Settlement Agreement.
 
4.           Termination of Claims.  Within five (5) business days of the
execution and delivery of this Settlement Agreement, and the making of the
payment in accordance with paragraph 1(a) above, the parties shall execute and
file a stipulation pursuant to Fed.R.Civ.P. 41(a) dismissing all of the pending
Claims and Counterclaims, with prejudice.
 
5.           Default.  In the event that Unigene fails to make any Installment
Payment to Ostrolenk in accordance with the terms of paragraph 1(b) above, then
Ostrolenk shall provide Unigene with written notice of the alleged default in
accordance with paragraph 8 below, and Unigene shall have ten (10) days after
delivery of the written notice in which to cure the alleged default.  If there
has been no cure of the alleged default after the expiration of the ten (10)
cure period, then Ostrolenk shall have the right to exercise any and all rights
it has under this Settlement Agreement including, but not limited to, (a)
instituting a civil action to collect the unpaid amount owed under this
Settlement Agreement; (b) recovering reasonable attorneys’ fees and costs
incurred by Ostrolenk in connection with the enforcement of this Settlement
Agreement; and (c) collecting interest charged at the rate of 9% per annum on
the unpaid amount owed under this Settlement Agreement as of the date of the
alleged default by Unigene, which interest accrues from the date of the alleged
default by Unigene.
 
6.           No Admissions.  The settlement embodied in this Settlement
Agreement reflects a compromise of disputed claims and is not, and shall not be
construed as, an admission or concession of any liability on the part of any of
the parties hereto, the same being expressly denied.
 
7.           Independent Legal Advice.  Each of the parties to this Settlement
Agreement represents, warrants, and agrees that it had the opportunity to
receive independent legal advice from its attorneys with respect to the
advisability of executing this Agreement and the terms and conditions
hereof.  Unigene and Ostrolenk shall each bear their own legal fees incurred in
the Action and in the settlement thereof.
 
8.           Notices.  All notices to be provided under this Settlement
Agreement shall be made by the following means:  (a) email; and (b) by overnight
mail, by courier, or by certified mail, return receipt requested:
 
To Ostrolenk


Ostrolenk Faber LLP
c/o Max Moskowitz
1180 Avenue of the Americas
New York, NY 10036
MMoskowitz@ostrolenk.com


To Unigene


Unigene Laboratories, Inc.
c/o Ashleigh Palmer, Chief Executive Officer
81 Fulton Street
Boonton, NJ 07005
apalmer@unigene.com


cc: Ira A. Rosenau, Esquire
Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
1835 Market Street. 14th Floor
Philadelphia, PA 19103
irosenau@klehr.com


9.           Governing Law.  This Settlement Agreement has been negotiated and
executed in the state of New York and shall be governed by and construed in
accordance with the laws of the state of New York.  The parties hereto agree
that any and all court actions or proceedings arising out of or in any way
related to this Settlement Agreement shall be litigated only before the United
States District Court for the Southern District of New York, or in any New York
state court located in Manhattan, if jurisdiction is unavailable in Federal
court.
 
 
2

--------------------------------------------------------------------------------

 
 
10.          Binding.  This Settlement Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.
 
11.          Integration.  This Settlement Agreement is the final written
expression and the complete and exclusive statement of all of the agreements,
conditions, promises, representations, and covenants between the parties with
respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, negotiations, representations, understandings, and
discussions between and among the parties, their respective representatives, and
any other person or entity, with respect to the subject matter hereof.
 
12.          Amendment.  This Settlement Agreement may only be amended in
writing executed by authorized representatives of all parties.
 
13.          Severability.  If any part of this Settlement Agreement is held to
be invalid, unenforceable or illegal, such determination shall not affect any
other provision of this Settlement Agreement, and this Settlement Agreement
shall be construed as if the impermissible provision had never been contained
herein.
 
14.          Authority to Execute.  Each individual executing this Settlement
Agreement on behalf of any party represents and warrants that they are fully
authorized to execute and deliver the agreements on behalf of such party in
accordance with its terms, and that this Settlement Agreement is not in
violation or inconsistent or contrary to the provisions of any agreement to
which it is a party.
 
15.          Counterparts and Fax Signatures. This Settlement Agreement may be
signed in two or more counterparts, which counterparts shall constitute a
single, integrated agreement binding upon all the signatories to such
counterparts.  Signatures may be delivered by facsimile transmission and such
signature shall be treated as originals thereof.
 
16.          Headings.  The headings of any paragraph of this Settlement
Agreement are for convenience only and shall not be used to interpret any
provision of this Settlement Agreement.
 
17.          Additional Representations and Warranties.  The parties hereto
warrant and represent that:
 
(a)           they have received the advice of attorneys of their own choosing
in connection with the preparation and execution of this Settlement Agreement;
 
(b)           they have carefully read the terms of this Settlement Agreement
and know the contents of this Settlement Agreement;
 
(c)           they fully understand the meaning and effect of this Settlement
Agreement;
 
(d)           the entry into and execution of this Settlement Agreement is their
own free and voluntary act and deed, without compulsion of any kind;
 
(e)           except as expressly stated herein, they are not relying upon any
statement or representation of any person and that no inducement except as
herein expressed has been made to them; and
 
(f)            the parties signing this Settlement Agreement possess the
requisite authority to bind the entities on whose behalf they are signing,
including those entities, beneficiaries, general and limited partners,
subsidiaries, affiliates, officers, directors, agents, trusts and estates.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Settlement Agreement to be executed on the day and year first
written above.
 

      OSTROLENK FABER, LLP                                 Attest: 12/20/12   
/s/ Max Moskowitz                   By: Max Moskowitz, Esquire        
Title:  Managing Partner                             UNIGENE LABORATORIES, INC.
                                Attest: December 21st, 2012   /s/Ashleigh Palmer
                  By:  Ashleigh Palmer        
Title: Chief Executive Officer
           

 
 
3